                Case 3:16-cv-05616-RBL Document 60 Filed 11/28/18 Page 1 of 1



 1


 2


 3


 4
                               U N I T E D S TAT E S D I S T R I C T C O U R T
 5                     FOR THE WESTERN DISTRICT OF WASHINGTON
                                             AT TA C O M A
 6


 7    MARTY PAUL, etal..

 8                         Plaintiffs,                    No. 3:16-cv-05616-RBL


 9        V .                                             Notice by Mediator Pursuant to
                                                          CR 39.1(c)(7)
10   RBC CAPITAL MARKETS, LLC, et a!.,

11                         Defendants.


12


13
           Pursuant to CR 39.1(c)(7) of the Rules of the United States District Court for the
14

     Western District of Washington, the undersigned mediator hereby provides notice that
15

     (1) a mediation in this matter occurred on November 27, 2018; and (2) the case was
16

     resolved.
17


18


19


20


21


22




                                                                                 S t k w C o g a n
     NOTICE BY Mediator Pursuantto CR 39.1(c)(7) -1 i-»2(i Finn avenue • suite T40o
                                                                          Seattle, Wasiiingtov 98101
                                                                        T(206) 860-1000 • F (206) S60-1825
